Citation Nr: 1415260	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) which, in part, denied the above claims, along with service connection for tinnitus.  The Veteran perfected a timely appeal of these adverse determinations.  (See Notice of Disagreement, dated May 2009; Statement of the Case, dated August 2009; and Substantive Appeal (VA Form 9), dated September 2009).

In a February 2010 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating, effective from January 12, 2009.  Thus, the issues listed on the title page are the only issues remaining on appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC).


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and such a condition is not otherwise shown be associated with or related to any injury or disease of service origin.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  The VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  The VCAA notice should be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice letter sent to the Veteran in January 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to the issue decided on appeal.  VA has obtained the service personnel and treatment records, VA and private medical reports, as well as the lay statements and testimony of the Veteran and his representative.  VA conducted examinations, which included medical opinions, in March 2009 and January 2010.  The VA examination reports contain a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contain findings regarding the Veteran's bilateral hearing loss, which are supported by the record evidence, to include lay evidence and clinical data.  Hence, the Board finds the VA examination reports are adequate for VA purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim of service connection for hearing loss.  The adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Relevant Laws and Regulations

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Certain chronic diseases, such as sensorineural hearing loss, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he service, his military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

The Veteran contends that his hearing loss began in service, and results from his exposure to loud noises from jet, artillery and cannon fire, without the use of ear protection, while performing his military occupation specialty (MOS) of a heavy vehicle driver.  See Veteran's Application for Compensation or Pension, dated January 2009; VA Examination Reports, dated March 2009 and January 2010; Notice of Disagreement, dated May 2009; and Transcript of RO Hearing, dated October 2009.

Under the laws administered by VA, impaired hearing will be considered a disability when the auditory thresholds in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates that the Veteran currently has a bilateral hearing loss disability within VA standards, as shown by the March 2009 and January 2010 VA audiology reports.  

In terms of an in-service injury or disease, the DD-214 shows that the Veteran served as a heavy vehicle driver in the Army.  The Veteran related that he experienced loud noise exposure from jets and cannon fire, without the use of ear protection, in service as a heavy vehicle drive.  Although the Veteran's specific MOS is not listed, all vehicle operators and repairers have been identified as occupations where there was at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dept. of Veterans Affairs, September 2, 2010).  Giving due consideration to the service department record and the lay evidence from the Veteran, the Board finds that this evidence is consistent with the places, types and circumstances of the Veteran's active duty service and is sufficient to support the Veteran's contention that he was exposed to loud noise in service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  The issue thus becomes whether the Veteran's current bilateral hearing loss disability may be etiologically linked to his noise exposure during service.

During the Veteran's entrance examination in July 1966, the audiometric testing revealed normal hearing acuity.  Generally, prior to November 1, 1967, audiometric testing for hearing by a service department was reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  Since the Board is unable to discern from the medical data of record which standard was used at induction, the Board resolves the doubt in the Veteran's favor by applying the ISO standards to the reported testing.  Thus, the Veteran's hearing was normal at entrance, as recorded below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
0 
0 
LEFT
10 
10 
0 
10 
10 

Audiometric testing conducted at separation in September 1968 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Although the Veteran does have a history of military noise exposure, bilateral hearing loss is not shown to have resulted.  Here, the service treatment records, which reflect treatment for several other physical complaints, contain no complaint, finding, history, treatment, or diagnosis of an ear disorder, including bilateral hearing loss.  For example, when the Veteran was examined by the service department in September 1968 for purposes of separation from service, no pertinent complaints or defects were noted.  In fact, on his September 1968 medical history report, the Veteran denied running ears and ear, nose and throat trouble.  The physician's summary and elaboration reflect that the Veteran reported a number physical complaints and ailments (both prior to and during service), but he reported none indicating impaired or diminished hearing.  The clinical evaluation of the ears yielded normal findings, revealing no ear disorder, including bilateral hearing loss, attributable to any exposure to noise in service.  Thus, contrary to the Veteran's contention, the service treatment records do not show that bilateral hearing loss was manifested during service.

In the same way, while the Veteran's statement and testimony that he experienced hearing loss since service are found to be competent, the Board finds that his lay statements to this effect are not credible, because they are inconsistent with the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that the record is replete with medical evidence contemporaneous to the Veteran's period of active duty service and thereafter, which does not reflect any complaints or objective findings related to hearing loss in service or any complaints or treatment related to hearing loss until many years following his separation from active service.  As a matter of fact, the Veteran, himself, reported no problems with hearing loss or ear trouble when he presented for separation examination in September 1968, and likewise indicated a post-service onset of hearing loss when he presented for the VA audiology examination in March 2009.  Indeed, the histories provided by the Veteran on his separation questionnaire, and at his initial VA examination in March 2009 clearly refute his belated statements of hearing loss since service, which he now proffers in connection with his claim for compensation.

Weighing the earlier statements as reflected in his medical records against his later testimony (in October 2009) that he has had hearing loss since service, the Board can and does attach more credibility and probative value to the earlier service department documents because they reflect what the Veteran was experiencing at that time.  Also, this assessment is strengthen by the Veteran's statement to the VA examiner in March 2009 that his hearing loss had not begun until the late 1990s, thereby casting even more doubt on the Veteran's consistency and credibility concerning his later testimony and contention.  The fact that the Veteran did not report any hearing problems at service discharge, when he specifically reported others, strongly suggests that they were not present at that time.  Thus, the amount of time that lapsed between military service and the first post service complaint of onset can be considered as evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the absence of actual treatment following service is not dispositive, as opposed to the presence of continuing symptomatology, the March 2009 and January 2010 VA examiners took into account the Veteran's noise exposure in service and the audiometric results following such exposure for the remainder of the Veteran's active duty, which ended in September 1968, and which revealed no adverse shift in the Veteran's hearing acuity (when the testing results at induction were compared with those recorded at his discharge examination).

If in fact the Veteran had an onset of hearing loss which continued following the in-service noise exposure, it would be reasonable to expect that he would have related this in the September 1968 medical history questionnaire which accompanied his discharge examination.  However, the Veteran did not and this was implicitly indicated by the VA examiners who conclude that because of the normal audiometric results at entrance and separation, the Veteran's bilateral hearing loss that he now has is not the result of military noise exposure.  The VA examiners took full advantage of a review of the claims file and cited to the clinical evidence contained therein to arrive at that opinion.

Moreover, based on the Veteran's earlier statement regarding a more recent onset of his hearing loss, and the service treatment records showing the Veteran's hearing as being within normal limits at service induction and discharge, the March 2009 VA examiner determined that the Veteran's hearing loss was less likely than not caused by his military noise exposure.  The VA examiner was justified in relying on the Veteran's statement during the examination that his hearing loss did not appear until the late 1990s, because that statement is consistent with the Veteran's earlier lay and medical evidence of record, which is contained in the September 1968 medical history questionnaire and his discharge examination.

Upon review of the medical evidence of record, the Board has accorded significant probative value to the March 2009 and January 2010 VA audiology opinions.  In these examination reports, the VA audiologists noted that their opinions were based on a review of the claims file, including the service treatment records, and the Veteran's statements.  Further, the March 2009 and January 2010 VA examiners performed audiometric testing and conducted a physical examination of the Veteran.  Both VA examiners opined that the Veteran's hearing loss was not related to the Veteran's military noise exposure.  More importantly, both VA examiners provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In comparing the opinion made in the January 2009 private clinical source that the Veteran's sensorineural hearing loss in the higher frequencies was consistent with damage to the ears by exposure to cannon fire in military, that examiner did not have the Veteran's past medical records.  Moreover, the private source did not take into account the service treatment records, which specifically showed normal results of audiometric testing of the Veteran's hearing acuity at separation and the absence of any complaint or finding indicating impaired hearing during service.  Because the private source did not review the claims file and factor in the in-service clinical testing and the normal findings, which spoke directly to the nature and extent of the Veteran's hearing acuity at the time of his induction and separation from service, the opinion from the private source is given little probative value.

In sum, the history first related in October 2009 of continuous hearing loss since service is contradicted by the September 1968 medical history questionnaire, the September 1968 separation examination, and the history of post-service onset related by Veteran during the March 2009 VA audiology examination.

Accordingly, the probative value of the January 2009 statement made by the private examiner is of lessor value than, and outweighed by, the opinions of the VA examiners in March 2009 and January 2010.

Thus, service connection for bilateral hearing loss is denied.  As the preponderance of the evidence is against the claim, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) .


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a low back disorder so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The service treatment records show that the Veteran received treatment for low back pain on two occasions in service.  A November 7, 1967, entry indicates a complaint of mid back pain; the treatment recommended was wintergreen oil.  A November 30, 1967, entry indicates a "complaint of low back pain occurring while riding on convoys 2 days ago."  At that time, the diagnosis was of low back strain; and the Veteran's duties were limited to no heavy lifting or riding on trucks for 5 days.  Upon separation examination in September 1968, the Veteran reported no pertinent complaints.  The clinical evaluation of the spine was normal.

In March 2009, the Veteran was afforded a VA examination of the spine. The VA examiner entered a diagnosis of degenerative disc disease and noted that the symptom of low back pain was associated with this diagnosis.  Accompanying x-rays were interpreted as showing narrowing of the disc spaces between L4-L5 and L5-S1, limitation of the voluntary flexion movement, and mild lumbar spondylosis.  The VA examiner opined that the Veteran's current back condition was not caused by or a result of the low back strain in the military.  The examiner provided the following rationale this opinion:

the [V]eteran had a back strain in 1967 and had no back complaints on his separation exam.  He says he had about 20 years pain free and then developed low back pain.  He now has DDD.  Low back arthritis is progressive, multifactorial disease and his long symptom free period suggests that the two are not connected.

The VA examiner's opinion in March 2009 is incomplete as he does not address whether the x-ray findings indicate clinical diagnoses other than lumbar degenerative disc disease, namely arthritis and spondylosis of the lumbar spine.  Further, the examiner noted in his opinion that the Veteran now has degenerative disc disease, but he tailored the substance of his opinion to address low back arthritis.  Thus, the medical information contained in the March 2009 VA examination report lends itself to several interpretations as to: (1) the precise diagnosis or diagnoses of the underlying lumbar spine condition, and (2) the etiological basis for all diagnoses that are found to exist in this Veteran's case.

In order the clarify the diagnosis (or diagnoses) of any and all presently existing lumbar spine conditions, as well as to determine whether any of the same may be associated with the symptoms of back pain and the diagnosis of low back strain noted in service, an addendum opinion to the March 2009 VA examination report is needed to address these medical factors before a decision can be made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should obtain an addendum opinion from the same VA examiner who conducted the March 2009 examination of the lumbar spine (or if unavailable, from appropriately qualified medical personnel).

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA and VBMC) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to Virtual VA and/or VBMS, any relevant treatment records contained in Virtual VA and/or VBMS must be printed and associated with the paper claims file so they can be available to the examiner for review.

Specifically, the examiner is asked to provide medical opinions addressing the following:

Do the findings contained in the March 2009 VA x-ray study of the lumbosacral spine confirm a diagnosis of: (1) lumbar degenerative disc disease; (2) lumbar degenerative joint disease (osteoarthritis); and/or (3) lumbar spondylosis?  Please specify the diagnosis or diagnoses in this case.

If the Veteran is found to have lumbar degenerative disc disease, it is at least as likely as not (50 percent or greater probability) that this condition had its onset in service, or is otherwise related to the Veteran's period of service, based on the in-service complaints of back pain and the diagnosis of low back strain noted in November 1967?

If the Veteran is found to have lumbar degenerative joint disease, it is at least as likely as not (50 percent or greater probability) that this condition had its onset in service, or is otherwise related to the Veteran's period of service, based on the in-service complaints of back pain and the diagnosis of low back strain noted in November 1967?

If the Veteran is found to have lumbar spondylosis, it is at least as likely as not (50 percent or greater probability) that this condition had its onset in service, or is otherwise related to the Veteran's period of service, based on the in-service complaints of back pain and the diagnosis of low back strain noted in November 1967?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  After the above action has been completed, the AOJ should re-adjudicate the issue of entitlement to service connection for a low back disorder.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), and they should be afforded them the appropriate period of time within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


